NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TESSERA, INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and
ELPIDA MEMORY, INC. AND ELPIDA MEMORY
(USA) INC.,
Intervenors,
and
SMART MODULAR TECHNOLOGIES, INC.,
Interven0r,
and
ACER, INC., ACER AMERICA CORPORATION,
NANYA TECHNOLOGY CORPORATION, NANYA
TECHNOLOGY CORPORATION U.S.A.,
and POWERCHIP SEMICONDUCTOR
CORPORATION (n0w known as Powerchip Tech-
nology C0rporati0n),
Interuen0rs,
and
RAMAXEL TECHNOLOGY, LTD.,
Intervenor,

TESSERA INC V. lTC 2
and
KINGSTON TECHNOLOGY COMPANY, INC.,
Intervenor.
2010-1176
\
On appeal from the United States International Trade
Commission in Investigation No. 337 -TA-630.
ON MOTION
ORDER
PoWerchip Semiconduct0r Corporation moves to re-
form the official caption. Elpida Memory, Inc. and Elpida
lV[emo1~y (USA) Inc. (Elpida) move to withdraw Veronica
S. Ascarrunz and Shaun R. Snader as counsel
Upon consideration there0f,
IT ls ORDERED THAT:
(1) PoWerchip’s motion is granted The revised offi-
cial caption is reflected above-).
(2) Elpida’s motion is granted
FOR THE COUR'1‘
  mm /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Morgan Chu, Esq.
G. HopkinS Guy, III, Esq.
Larry L. Shatzer, II, Esq. 
we 02 ama
.lAN HORBAlY
OLW

3
S
Panyin A. Hughes, Esq.
Michael R. LeVinson, Esq.
Joseph V. Colaianni, Esq.
Jonathan M. James, Esq.
TESSERA lNC V. ITC